Citation Nr: 1124172	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas VARO.  

The Veteran had also initiated an appeal of a denial of service connection for hypoglycemia.  His substantive appeal limited his appeal to the matter being addressed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran submitted a claim for service connection for dissociative identity disorder.  On January 2010 VA psychological evaluation he reported that when he was young, he was sexually molested about 12 times by an older student on the school bus.  He reported that he began to experience psychological distress at about age 14, at which time he told his father of the abuse and "had a few counseling sessions with a pastor".  He also reported as a traumatic stressor that his mother died suddenly of food poisoning when he was 5 years old.  The examiner noted that the Veteran received psychiatric treatment in service, citing a February 2007 STR listing diagnoses of adjustment disorder with anxious and depressed mood, and a personality disorder, not otherwise specified.  The Veteran reported adjustment problems with impaired sleep during service, for which he was prescribed Ambien.  The examiner noted that the records indicate the Veteran cut his arms although it was found not to be a suicide attempt, that he did not benefit from treatment, and that his symptoms subsided when he was allowed a military discharge.  The Veteran reported receiving outpatient treatment for approximately 4 months before deciding to discontinue his treatment.   The examiner noted that the "term of symptoms" ended in February 2007 when the Veteran was told he could discharge from service.  The Veteran reported that his symptoms were initially mild but worsened since separating from service.  He reported no psychiatric treatment since separation from service.  

Following mental status examination, the VA examiner diagnosed depression, not otherwise specified; and a personality disorder, not otherwise specified (as the primary diagnosis).  The examiner noted the Veteran's reports of low motivation and marijuana use several times per week, as well as increasing feelings of non-specific anger.  The examiner opined, "It is likely that the Veteran's use of marijuana is contributing to his reduced motivation and lack of interest in activities.  Discontinuing the marijuana would likely improve his motivation and that would have a general positive effect on his overall well being."  The examiner noted, "While these are the same symptoms for which the Veteran received treatment in the military, the Veteran's report of symptoms do not meet DSM-IV criteria for Dissociative Identity Disorder."  The examiner opined, "Based upon the Veteran's report of his early history, his subjective complaints are more likely than not related to his early life trauma.  It is more likely than not that the Veteran's complaints were not caused by his military service and that his military service did not cause an increase in his condition as it existed prior to military service."

The January 2010 VA examiner did not adequately address the diagnosis of depression [or for that matter personality disorder; however, such of itself is not a compensable disability].  Consequently, another psychiatric evaluation to secure a nexus opinion is necessary.

Additionally, records of any VA treatment the Veteran may have received for the disability/disabilities at issue are constructively of record, are pertinent evidence, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of any VA treatment the Veteran has received for psychiatric disability.

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each and every diagnosed disability entity, please indicate (i) whether it is an acquired chronic psychiatric disability (vs., e.g., a personality disorder); (ii) when such disability was first manifested, based on the record, and (iii) whether it is at least as likely as not (a 50% or better probability) related to psychiatric complaints in service, i.e. was it incurred or aggravated during military service.

The examiner must explain the rationale for all opinions offered.  The explanation must specifically encompass the diagnosis of depression.  The discussion of rationale should encompass consideration of the presumption of soundness on entry in service (rebuttable only by clear and unmistakable evidence of pre-existence), and that a psychiatric disability was not noted on induction (the Veteran reported preservice counseling for personal problems).

3.  The RO should then re-adjudicate the matter on appeal, to encompass all psychiatric diagnoses shown.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

